Cooper, C. J.,
delivered the opinion of the court.
In view of the course pursued by the appellees, and of the averments of their bill that the assignment attacked was a partial and not a general one, we are of opinion that the court below properly dealt with it as such, and that it ought not to be avoided on the ground that it failed to assign the whole estate of the assignors.
Considered as a partial assignment, we are unable to concur in the conclusion reached by the chancellor, either for the reason given by him or for those advanced by counsel for appellees, who seeks to uphold the decree, not upon the ground upon which it is rested by the chancellor, but on other principles, and on grounds repudiated by him. The chancellor was of opinion that the assignment should stand, but for the fact that a small account standing on the books, as is supposed when the assignment was executed, was afterwards erased from the books, or an entry made showing its payment. It is not disputed that, as a matter of fact, the account had been paid before the as*598si'gnment was made, nor does it certainly appear that the books were changed by the assignors or under their direction. We are unable to perceive how any harm to any person could result from the entry of payment of an account which had in fact been paid. Such an entry discharged no debt and changed no right; it amounted to nothing.
Considering the assignment as a partial one, its.validity is not impaired by the fact that before its execution the assignors were engaged in fraudulently converting a part of their estate into money, to prevent the same from being subjected by their creditors. That they did this, did not prevent them from making a lawful disposition of what remained.
The decree is reversed and bill dismissed„